_ Case TGINAL Document 1 Filed 07/02/19 Pagelof4 PagelD#:1
Oyu

FILED IN THE
UNITED STATES DISTRICT COURT
KENJI M. PRICE #10523 DISTRICT OF HAWAII
United States Attorney 2 JUL 02 2019
District of Hawaii at” _b'cleck and % A ing A)

SUE BEITIA, CLERK
CHRIS A. THOMAS #3514
Assistant U.S. Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
E-mail: Chris. Thomas@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA, crno. © R19-00090 JMS

Plaintiff, INDICTMENT

)

)

) [21 U.S.C. §§ 841(a)(1)

) and 841(b)(1)(A)]
.)

)

)

)

VS.

RODNEY ROBERT RODRIGUES, JR

Defendant.

 

INDICTMENT

The Grand Jury charges that:
Case 1:19-cr-00090-JMS Document1 Filed 07/02/19 Page2of4 PagelD#: 2

Possession with Intent to Distribute Methamphetamine
(21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A))

On or about November 13, 2018, within the District of Hawaii,
defendant RODNEY ROBERT RODRIGUES, JR., did knowingly and |
intentionally possess, with intent to distribute, fifty (50) grams or more of
methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II
controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1)
and 841(b)(1)(A).

FORFEITURE NOTICE

1. The allegation contained in Count 1 of this Indictment is hereby re-
alleged and incorporated by reference for the purpose of noticing forfeitures
pursuant to Title 21, United States Code, Section 853.

2. The United States hereby gives notice to the defendant that, upon
conviction of the offense charged in Count 1 of this Indictment, the government
will seek forfeiture, in accordance with Title 21, United States Code, Section
853(a), of any and all property constituting, or derived from, any proceeds
obtained, directly or indirectly, as the result of the violations of Title 21, United
States Code, Sections 841(a)(1), and 841(b)(1)(A), alleged in this Indictment, and

any and all property used, or intended to be used, in any manner or part, to commit,
Case 1:19-cr-00090-JMS Document1 Filed 07/02/19 Page3o0f4 PagelD#: 3

or to facilitate the commission of, the violations as set forth above, alleged in this
Indictment, including but not limited to $2,370.00 in United States currency seized
from RODNEY ROBERT RODRIGUES, JR. on November 13, 2018, at his
residence in Kailua-Kona, Hawaii.
3.  Ifby any act or omission of the defendants, any of the property

subject to forfeiture described in paragraph 2 above:

a. cannot be located upon the exercise of due diligence;

b has been transferred or sold to, or deposited with, a third party;

C. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be

subdivided without difficulty;

the United States of America will be entitled to forfeiture of substitute property up
to the value of the property described above in paragraph 2, pursuant to Title 21,
United States Code, Section 853(p).
Hf
Hf
Hf
Hf

Hf
Case 1:19-cr-00090-JMS Document1 Filed 07/02/19 Page4of4 PagelD#: 4

DATED: July 2, 2019, at Honolulu, Hawaii.

A TRUE BILL

/s/ Foreperson
FOREPERSON, GRAND JURY

POG =

KENJI M. PRICE
United States Attorney
District of Hawaii

col

CHRIS A. THOM
Assistant U.S. OMAS

 

Li,

oe

U.S. v. Rodney Robert Rodrigues, Jr.
Indictment 1S

eNO 6 R19- 00090 JNis

+
